Citation Nr: 9914499	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a disability rating in excess of 40 
percent for a back disorder prior to May 1, 1997.

2.  Whether the disability rating of 40 percent for a back 
disorder was properly reduced to 10 percent, effective May 1, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

Service connection was granted for a back disorder by an 
October 1990 rating decision.  At that time the disorder was 
identified as muscular low back pain with suspected 
degenerative disc disease by X-ray.  A noncompensable (zero 
percent) disability rating was assigned, effective July 9, 
1990, pursuant to Diagnostic Code 5293.

The assigned disability rating was increased to 20 percent, 
effective May 15, 1992, by a July 1992 rating decision.  

The first issue is before the Board of Veterans' Appeal 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which increased the assigned rating 
to 40 percent, effective April 23, 1994, pursuant to 
Diagnostic Code 5292.  At this time the disorder was 
identified as mechanical low back pain. 

The second issue is before the Board on appeal from a January 
1997 rating decision by the RO which reduced the assigned 
rating from 40 percent to 10 percent pursuant to Diagnostic 
Code 5295.  The 10 percent rating was effective May 1, 1997.

The veteran provided testimony at personal hearings before 
the RO in October 1996, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.



REMAND

With respect to the first issue, the Board notes that the 
governing regulations provide that an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  In order to 
perfect an appeal, the appellant must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of its determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(1998).  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.201 (1998).

Following the September 1994 rating decision, the veteran 
submitted a statement to the RO in October 1994 wherein he 
stated that he "would like to disagree with the decision to 
evaluate my service connected back condition as 40 percent 
disabling."  Also, he reported that he was unable to keep 
substantially gainful employment as a result of the back 
disorder.  Therefore, he felt that the disability rating 
should be higher than 40 percent.

The RO construed the statement as a claim of individual 
unemployability, which was denied in December 1994 after the 
veteran failed to report for an examination.  However, the 
Board finds that the wording of the statement shows that it 
is properly construed as a Notice of Disagreement to the 
September 1994 rating decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201.  However, it does not appear that the 
veteran has ever been issued a Statement of the Case on this 
issue.  

This issue must therefore be remanded to the RO for 
appropriate procedural compliance, including the issuance of 
a Statement of the Case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. 
§§ 19.26, 19.29, and 19.30.  Once the RO issues a Statement 
of the Case regarding the underlying issue, the veteran will 
be able to obtain appellate review by filing a VA Form 9 
(Substantive Appeal) or its equivalent with the RO.

Regarding the second issue, the Board notes that the veteran 
underwent a VA compensation and pension examination in June 
1996 which evaluated the severity of his back.  Among other 
things, the examiner stated that he had ordered lumbosacral 
MRI to rule out any significant pathology.  It was noted that 
the veteran was previously shown to have Schmorl's nodes on 
his lumbosacral spine films, but that these films were 
otherwise negative.  Moreover, the examiner stated that if 
the MRI was negative, as he suspected it would be based on 
his examination, then he suspected the veteran had mechanical 
low back pain and that all of the veteran's pains and 
symptoms were related to exaggerated response in order to 
receive disability.

A June 1996 radiologic consultation report is on file which 
showed five views of the lumbosacral spine.  It was noted 
that these results were compared to that of April 1994.  The 
lumbosacral spine continued to exhibit a minimal amount of 
dextroscoliosis, essentially unchanged since the comparison 
exam.  Schmorl's node continued to be present at L1 and L2.  
The lumbosacral spine was otherwise normal in vertebral body 
height, disc space height, and alignment.  No acute fractures 
or dislocations were seen.  

In July 1996, the RO sent correspondence to the veteran in 
which it proposed to reduce his assigned disability rating 
from 40 percent to 10 percent.  The RO informed the veteran 
that he could submit medical or other evidence to show that 
this change should not be made.  If such evidence was not 
received within sixty (60) days, the RO stated that it would 
reduce his disability evaluation.

Later in July 1996, the veteran submitted a statement in 
which he expressed his disagreement with the proposed 
reduction, and requested a personal hearing on this matter.

A personal hearing was conducted before the RO in October 
1996.  At this hearing the veteran indicated that the June 
1996 VA examination was inadequate.  His representative 
specifically noted that an MRI report was not obtained per 
the examiner's recommendation.  Therefore, it was contended 
that the veteran be scheduled for a new VA examination which 
would include the recommended MRI procedure.

Following the personal hearing before the RO, the veteran 
underwent VA examinations for peripheral nerves and the spine 
in November 1996.  At the spine examination, the examiner 
stated that to insure the veteran did not have a slipped 
disc, he recommended that the veteran obtain an MRI.  
Similarly, the peripheral nerves examiner found that the 
veteran would need an MRI of his lower thoracic and 
lumbosacral region, and that, according to the veteran, one 
had been scheduled and would be done later that month.  The 
examiner stated that he did not feel any further diagnostic 
tests would better clarify this problem.  However, a 
handwritten notation to this examination report stated that 
the veteran was a no show for the MRI scheduled in December.

At his March 1999 hearing before the undersigned Board 
Member, the veteran testified that he was never informed of 
when he was scheduled to undergo the MRI.  Further, he 
expressed his continued willingness to undergo this 
procedure.

All of the examination reports on file clearly show that an 
MRI is essential for an accurate evaluation of the severity 
of the veteran's back disorder.  Further, the veteran has 
expressed his willingness to undergo this procedure.  While 
he failed to show for the MRI scheduled in December 1996, he 
has testified, under oath, that he was not informed of when 
he was scheduled to undergo the MRI.  In regard to this 
contention, the Board notes that a review of the documents on 
file does not show that the veteran received actual 
notification of the exact date and time that the MRI was to 
occur.  It is further noted that the veteran did show for the 
examinations conducted in June and November 1996.  Therefore, 
the Board is of the opinion that the veteran should be 
accorded another opportunity to undergo the MRI, especially 
since the medical examiners have indicated that the procedure 
is necessary for a full and fair evaluation of his back 
disorder.

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the veteran and 
his representative with a Statement of 
the Case which addresses the issue of 
entitlement to a disability rating in 
excess of 40 percent for a back disorder 
prior to May 1, 1997.  This document 
should include a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations affected 
the underlying issue of entitlement to a 
disability rating in excess of 40 percent 
prior to May 1, 1997.  The veteran should 
also be informed that he has sixty (60) 
days from the date the Statement of the 
Case is issued in which to perfect his 
appeal by the filing of a VA Form 9 or 
its equivalent.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder.  After securing the necessary 
release, the RO should obtain those 
records not already on file.

3.  The veteran should be afforded an 
examination to determine the current 
nature and severity of his back.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  An MRI should be conducted 
in conjunction with this examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue of whether the 
disability rating of 40 percent for a 
back disorder was properly reduced to 10 
percent, effective May 1, 1997, in light 
of any additional evidence added to the 
records assembled for appellate review.

6.  If the issue of whether the 
disability rating of 40 percent for a 
back disorder was properly reduced is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and an opportunity to respond.

7.  If the veteran perfects his appeal as 
to the issue of entitlement to a 
disability rating in excess of 40 percent 
for a back disorder prior to May 1, 1997, 
by the submission of a timely filed 
substantive appeal, the RO should develop 
and certify this issue for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


